PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wild et al.
Application No. 15/525,879
Filed: May 10, 2017
For: A SYSTEM AND A METHOD FOR GNERATING A PROFILE OF STRESS LEVELS AND STRESS RESILIENCE LEVELS IN A POPULATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 15, 2021 to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed September 24, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 29, 2020.  A Notice of Abandonment was June 10, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740 extension of time fee submitted on July 15, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s credit card. 

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

This application is being referred to Technology Center Art Unit 3792 for appropriate action in the normal course of business on the reply received July 15, 2021.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions